Mr. Justice Smith delivered the opinion of the court. Appellant contends that Berkovec cannot be heard to say that the court’s order has been violated, because such violation was at the request of Berkovec, who is therefore estopped from claiming the money which belongs to him, as the owner of the equity of redemption. No question is made by appellant as to whom the money belongs. It is conceded that but for the alleged agreement authorizing appellant as agent of Spring to pay over the money to her, appellee is entitled to the money. It appears very clearly from the record that after appellant was appointed receiver to take possession of the premises and collect the rents, he went to Berkovec ~or that purpose as receiver and informed him of his appointment and demanded possession of the premises. Appellant had no right or authority to act in any other capacity than as receiver. The proof `is that he did act as receiver in the first instance, and, under the circumstances of the case, the court will assume that its receiver continued to `act as receiver until the evidence forces uponthe court a contrary conviction. Even then the court will not permit its officer to abandon his official character at his convenience or interest where that abandonment will work an injustice to the parties, or either of them. It requires no argument to show that if appellant is upheld in his contention that, by a technical estoppel, appellee is barred from insisting that appellant acted as receiver when he collected the rents in question, appellee will be deprived wrongfully of the money which belongs to him, as one of the incidental results of the receivership. Courts will not apply the doctrine of estoppel in cases of this character. They will not permit their receivers to disobey their orders with regard to funds and property in the custody of the law and plead that disobedience and a d~oubtful assent thereto by the party to whom the fund or property belongs, as an excuse. Hooper v. Winston, 24 Ill. 353. We are of the opinion, upon the facts shown by the recorcT, that appellant Starrett received the money in question as receiver and must be charged with it as receiver.' Finding no error in the record, the order is affirmed. Afrmed.